Citation Nr: 1531780	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  12-20 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for degenerative joint disease of the left foot.

2. Entitlement to service connection for a left knee disability, to include as secondary to a service-connected lumbar spine and/or left hip disability.

3. Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected lumbar spine and/or left hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to November 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claims on appeal, as well as the claim of entitlement to service connection for posttraumatic stress disorder (PTSD). The Vetera perfected his claims by a July 2012 Substantive Appeal. However, by a December 2014 rating decision, the AOJ granted service connection for Other Specified-Trauma and Stressor-Related Disorder, claimed as depression, based upon a November 2013 VA opinion indicating that the while the Veteran did not meet the diagnostic criteria for PTSD on each instance of examination or treatment during the appellate period, and was diagnosed with PTSD, anxiety, and depression, he did meet the diagnostic criteria for Other Specified-Trauma and Stressor-Related Disorder, rated to include his symptoms of anxiety and depression. Thus, the December 2014 rating decision represents a full grant of the benefit sought, as to the Veteran's claim of entitlement to PTSD, and such is no longer on appeal.    

In March 2015, the Veteran and his spouse testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The issues of entitlement to service connection for left knee and ankle disabilities, addressed in the REMAND portion of the decision below, are REMANDED to the AOJ.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, degenerative joint disease of the left foot was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the left foot have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Where a Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Arthritis, or degenerative joint disease, is listed as a chronic condition under 38 C.F.R. § 3.309(a). Therefore, any arthritis can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.303(b). In addition, arthritis may be presumed to have been incurred in service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309. 

A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran's service treatment records dated in September 1992 indicate that he complained of left foot pain, without trauma. No diagnosis was provided and X-ray examination was negative. In a September 1992 Report of Medical History, the Veteran reported a history of left foot pain, and a September 1992 Report of Medical Examination, tenderness at the metatarsals, without notation of the specific foot, was recorded. 

On VA examination in July 2009, the Veteran reported that he had chronic left foot discomfort which began in the service in 1987, attributed by the Veteran to running and walking during boot camp. He reported having pain at the top of his foot which was constant and present daily, with intermittent episodes of swelling and warmth. Resultant to X-ray examination, the Veteran was diagnosed with degenerative joint disease of the left foot. In an October 2009 addendum, the examiner reported that they was unable to determine if the Veteran's left foot degenerative joint disease was caused by or a result of his military service without resorting to mere speculation.

At the time of the Veteran's March 2015 Board hearing, he asserted that he injured his left foot during service, in that he fell into a ditch and had rolled his foot. He reported that his left foot pain had bothered him since his separation from service. The Veteran's spouse also reported that she had known the Veteran for over 22 years and that she had observed him having difficulty with his left foot. 

The absence of a sufficient medical opinion as to a relationship between the Veteran's service and his left foot disability is not fatal to the claim. The Veteran has been diagnosed with degenerative joint disease of the left foot, as discussed above, a chronic disease listed in 38 C.F.R. § 3.309(a), and the claim is thus established based on continuity of symptomatology. See Walker, 708 F.3d 1331. The Veteran's service treatment records document his in-service complaint of left foot pain and clinical report of tenderness over the metatarsals, and he and his spouse provide a competent and credible account of left foot symptomatology since service. Layno, 6 Vet. App. 465, at 470; Jandreau, 492 F.3d 1372, at 1377. There is no basis upon which to find the Veteran, or his spouse, not credible. 

Therefore, consistent with 38 C.F.R. § 3.303(b), the Veteran's competent, credible and thus probative account of in-service and post-service left foot symptomatology, and that of spouse, supports the diagnosis of degenerative joint disease of the left foot by medical professionals, satisfying the second and third elements of service connection by demonstrating a continuity of symptomatology. See Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d at 1376-77. Thus, resolving all doubt in favor of the Veteran, service connection for degenerative joint disease of the left foot is warranted.


ORDER

Service connection for left foot degenerative joint disease is granted, subject to the laws and regulations governing monetary awards.


REMAND

By an April 2007 VA Form 21-4142, Authorization and Consent to Release Information to the VA, the Veteran identified Dr. Wade as a source of relevant private treatment records. While the AOJ, in April 2007, requested such records from Dr. Wade, it does not appear that Dr. Wade responded. Also, during the Veteran's March 2015 Board hearing, he reported that he sought treatment from Dr. McGuinty for the disabilities on appeal within one year of his separation from service. Further, the Veteran's most recent VA treatment records associated with the claims file are dated in October 2014. On remand, the AOJ should seek an updated VA Form 21-4142 from the Veteran in favor of Dr. Wade and a VA Form 21-4142 in favor of Dr. McGuinty, and obtain and associate such records, as well as the Veteran's updated VA treatment records with the claims file. 

While the Veteran has been provided sufficient notice as to a claim for service connection on a secondary basis during the appellate period, such was specific to claims not currently on appeal. During the Veteran's March 2015 Board hearing, he discussed that his disabilities may be secondary to his service-connected left hip disability. On remand, the AOJ should send the Veteran sufficient notice as to his claims of entitlement to service connection for left ankle and left knee disabilities on a secondary basis.

The Veteran, during his March 2015 Board hearing, reported that during training in service he stepped into a ditch and twisted over his hip as well as his knee and it popped and went all the way down to his ankle. He asserted that he sought treatment and was told he had left knee strain and the ankle was a sprain, treated with pain medication. The Veteran's service treatment records dated in September 1992 indicate that he complained of left ankle pain, without trauma. He was not diagnosed with a left ankle disability and X-ray examination was normal. He reported, in a September 1992 Report of Medical History, a history of joint pain, mostly in the left knee and foot and during the September 1992 Report of Medical Examination, the examiner noted left knee scars and tenderness at the lateral malleolus, without notation as to which ankle was affected. The Board also noted that the Veteran was involved in a motor vehicle accident in August and incurred a right ankle contusion and low back and neck pain. 

On VA examination in July 2009, the Veteran reported twisting his left ankle during service, and having chronic left ankle pain, constant and daily. X-ray examination revealed no radiographic evidence of acute traumatic injury to the left ankle, a tiny plantar calcaneal spur, and a small enthesophyte at the insertion of the Achilles tendon on the calcaneus. He was diagnosed with left ankle strain. In an October 2009 addendum, the examiner opined that the Veteran's left ankle strain was less likely as not caused by or a result of his military service; it appears that the examiner reasoned that the remainder of the Veteran's service treatment records did not show further left ankle complaints or any left ankle diagnoses, and that the Veteran's post-service treatment records were silent for a chronic left ankle condition. 

On VA examination in July 2009, the Veteran reported left knee pain since service, in 1987, during basic training. He asserted that he was given light duty and treated with over-the-counter pain medication. X-ray examination revealed a well-corticated ossific density adjacent to the tibial tuberosity most likely representing sequela of prior old traumatic injury or healed Osgood-Schlatter and the suggestion of a small suprapatellar joint effusion. He was diagnosed with left knee strain. In an October 2009 opinion, the examiner reported that they were unable to determine if the Veteran's left knee strain was caused by or a result of his military service without resorting to mere speculation. 

On VA examination in March 2011, the Veteran was diagnosed with left ankle strain and Osgood-Schlatter's disease in the left knee. Degenerative or traumatic arthritis were not found. The examiner opined that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness, on the basis that in-service records dated in September 1992 indicated that the Veteran had ankle and knee pain, without follow up, and continued on full duty, and that upon leaving service there was no evidence of consistent treatment for the left ankle or left knee. 

On VA examination in October 2014, the examiner reported that ankle pain secondary to service-connected low back pain was the claimed condition that pertained to the Disability Benefits Questionnaire (DBQ), and diagnosed with Veteran was lateral collateral ligament sprain (chronic/recurrent), as well as left knee strain. The examiner reported that in 1993 the Veteran sustained a motor vehicle accident in which he injured his low back, left hip, left knee and left ankle and that his pain continues to this day. Degenerative or traumatic arthritis of the left ankle and left knee were not found. It appears that the October 2014 DBQ was conducted in adjudicating the Veteran's claim related to undiagnosed illness and diffuse joint pain, and the examiner opined that the Veteran's left ankle sprain and left knee strain were diseases with a clear and specific etiology and diagnosis, unrelated to a specific exposure event experienced by the Veteran during service in Southwest Asia.

In a March 2015 letter, one of the Veteran's private physicians reported that without evidence of an in-service diagnosis of a left ankle or left knee disability, he could not determine if the Veteran's current left knee and left ankle pain was the same before. He reported that with the Veteran's well-known back and hip problems, his chronic limp could very well be causing his non-specific pain in the knee and ankle. He reported that without any diagnosis to go off of, it was at least as likely as not that the non-specific pain in the knee and ankle is coming secondarily from the back and hip as from some other cause, yet to be determined.

No physician or examiner has offered a sufficient etiological opinion as to whether the Veteran's left knee and left ankle disabilities are related to service or to service-connected disabilities. No party offered sufficient rationale that considered the Veteran's lay report of left ankle and left knee pain after service and was not based upon the absence of a diagnosed chronic left knee or left ankle disability during or after service. 

Of note is the October 2014 notation of the examiner that ankle pain secondary to service-connected low back pain was the claimed condition that pertain to the DBQ, and the reported history of a 1993 motor vehicle accident in which the Veteran injured his low back, left hip, left knee and left ankle and that his pain continues to this day. As discussed above, the August 1993 in-service motor vehicle accident resulted in a right ankle contusion and low back and neck pain. The Veteran did not assert at any other time during the appeal, including during his March 2015 Board hearing, that he incurred his left ankle and left knee disabilities during an in-service motor vehicle accident. Further, as noted above, there are outstanding private treatment records that require review, if available, by examiners prior to rendering an etiological opinion. 

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran sufficient notice pertaining to his claims of entitlement to service connection for left knee and left ankle disabilities, each to include as secondary to a service-connected lumbar spine and/or left hip disability.

2. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the VA Medical Center (VAMC) in Atlanta, Georgia, dated from October 2014 to the present, excluding any VA examination reports already of record. If a negative response is received from any VA facility, the claims file should be properly documented in this regard; and the Veteran must be properly notified and provided an opportunity to submit such records.

3. Contact the Veteran and provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any outstanding relevant private treatment records. Inform him that resultant to his April 2007 authorization for Dr. Wade's records, the AOJ requested such records and Dr. Wade did not respond. Inform him that he asserted during his March 2015 Board hearing that he sought treatment from Dr. McGuinty in the year following separation from service. Advise the Veteran that he may submit his private treatment records if he so chooses. If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

4. Then, schedule the Veteran for a VA examination to determine the etiology of any present left knee and left ankle disabilities. All indicated tests and studies should be completed.

(a) The examiner should diagnose all present left knee disabilities and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left knee disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's report that during service he stepped into a ditch and twisted over his hip as well as his knee and it popped and went all the way down to his ankle, and was told he had left knee strain and an ankle sprain, treated with pain medication, as well as his report of treatment for such a condition within one year after service discharge and symptoms since that time. 

(b) The examiner should diagnose all present left ankle disabilities and opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left ankle disability was incurred in service, or is otherwise related to service, specifically considering the Veteran's report that during service he stepped into a ditch and twisted over his hip as well as his knee and it popped and went all the way down to his ankle, and was told he had left knee strain and an ankle sprain, treated with pain medication, as well as his report of treatment for such a condition within one year after service discharge and symptoms since that time. 

(c) If the Veteran is diagnosed with arthritis of the left knee or left ankle, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that arthritis of the left knee or left ankle was manifest to a compensable degree within one year of separation from service in November 1994.

(d) For any left knee disability diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left knee disability is proximately due to, or the result of, his service-connected lumbar spine or left hip disabilities. 

The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any left knee disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbar spine or left hip disabilities. If aggravation is found, the examiner should also state, to the extent possible, the baseline level of severity of the left knee disability before the onset of aggravation.

(e) For any left ankle disability diagnosed, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any left ankle disability is proximately due to, or the result of, his service-connected lumbar spine or left hip disabilities. 
The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any left ankle disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his service-connected lumbar spine or left hip disabilities. If aggravation is found, the examiner should also state, to the extent possible, the baseline level of severity of the left ankle disability before the onset of aggravation.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


